Citation Nr: 1636048	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right upper extremity neurological disability.  

2.  Entitlement to service connection for a left upper extremity neurological disability.  

3.  Entitlement to service connection for a right lower extremity neurological disability.  

4.  Entitlement to service connection for a left lower extremity neurological disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to May 1972, including service in the Republic of Vietnam sufficient for VA to concede in-service herbicide exposure. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Columbia, South Carolina, Regional Office.  

The issue of entitlement to service connection for diabetes mellitus, type II, including as related to herbicide exposure, has been raised by the record in an August 2016 brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has provided an account of upper and lower extremity neurological symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence also suggests he likely has currently diagnosed bilateral upper and lower extremity neurological disabilities.  

The claimed disability is of the type that may be presumptively related to in-service herbicide exposure or directly related to such exposure.  Service department records confirm the Veteran's service in the Republic of Vietnam aboard the USS Tioga County (LST 1158), and VA concedes that all "Veterans who served aboard [LSTs or landing ship, tank] vessels are eligible for the presumption of Agent Orange exposure because their primary service was on the inland waterways of Vietnam."  Veterans Benefits Administration, Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Hebrides Agents, p. 2 (Jun. 15, 2016).  

Under the law, the Veteran may establish the service connection claim for upper and lower extremity disabilities on direct, secondary, and presumptive theories.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As noted above, the Veteran's representative has suggested that the Veteran may have type II diabetes mellitus, and there exists the possibility that neuropathy may be related to that.  On remand, the Veteran must be provided appropriate VA examinations in connection with his claims.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private and VA upper and lower extremity neurological treatment, hospitalization or evaluation, since separation from service.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Any negative response(s) from a government facility must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

2.  Then, afford the Veteran a VA medical examination addressing his service connection claims for bilateral upper and lower extremity neurological disabilities.  The examiner must review the claims file and provide the following information:

A) Identify all upper and lower extremity neurological pathology present, if any, specifically ruling out or diagnosing acute and subacute peripheral neuropathy.  

B) Identify whether the Veteran has a diagnosis of type II diabetes mellitus.  

C) With each condition identified in A), please provide an opinion as to whether such diagnosis at least as likely as not (a 50 percent or greater probability):

(i) had its onset in service or within one year of separation;  

(ii)  is etiologically related to service, including presumed in-service herbicide exposure;  

(iii) was caused by type II diabetes mellitus (if found); and 

(iv) was aggravated by type II diabetes mellitus (if found).

In providing the requested opinions, the examiner is to accept that the Veteran was exposed to herbicides in service.  All opinions must be supported by a detailed rationale in a typewritten report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




